Citation Nr: 0701714	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-09 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial increased rating for thoracic 
and lumbar strain with lumbosacral radiculopathy, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an initial increased rating for cervical 
sprain, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased initial rating for post-
concussive headaches, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to service connection for speech and 
comprehension difficulties, post-concussive.  

5.  Entitlement to service connection for cervical dysplasia.  




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1998 to August 
2002.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision of the Cleveland, Ohio, Department of Veterans 
Affairs (VA) Regional Office (RP), which granted service 
connection for thoracic and lumbar strain with lumbosacral 
radiculopathy, rated as 10 percent disabling, service 
connection for cervical sprain, and post-concussive 
headaches, rated as noncompensable effective August 2002.  
Service connection for speech and comprehension difficulties, 
post concussive and cervical dysplasia, was denied.  By 
rating decision of February 2005, a 10 percent rating was 
granted for post-concussive headaches, was granted, and by 
rating decision of February 2006, a 10 percent rating was 
granted, for cervical sprain, effective August 2002.  

The issue of an initial increased rating for thoracic and 
lumbar sprain with lumbosacral radiculopathy, and service 
connection for speech and comprehension difficulties and 
cervical dysplasia, being remanded are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

The veteran is unrepresented in this matter.  




FINDINGS OF FACT

1.  Cervical sprain is productive of no more than slight 
limitation of motion.  

2.  The veteran's post concussive headaches are due brain 
trauma and there is no diagnosis of multi-infarct dementia.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 
10 percent for cervical strain, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 38 C.F.R. §§ 4.1, 
4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5290 (2003), 
5237 (2006).  

2.  The criteria for an initial rating in excess of 10 
percent for post-concussive headaches, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 38 C.F.R. §§ 4.1, 
Diagnostic Code 8045, 8100, 9304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent letters to the veteran in September 2002, and 
November 2002, which asked her to submit certain information, 
and informed her of the responsibilities of the claimant and 
VA concerning obtaining evidence to substantiate her claims.  
In accordance with the duty to assist, the letters informed 
the appellant what evidence and information VA would be 
obtaining, and essentially asked the appellant to send to VA 
any information she had to process the claims.  The letters 
also explained that VA would make reasonable efforts to help 
her get evidence such as medical records, but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran of what she needed to show for service connection 
claims.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of her claims.  This was accomplished in this 
case, and proper VA notice and process was later performed as 
to the claims.  The Board, therefore, concludes that to 
proceed to a decision on the merits would not be prejudicial 
to the appellant in this instance.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

As for the issues of an initial compensable rating for the 
veteran's claims, 
it is noted that the RO granted service connection for these 
conditions.  At that time, the RO assigned disability ratings 
and effective dates.  As set forth in Dingess, "[i]n cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated-it has been proven."  The Court further held 
in Dingess that when a claim has been proven, the purpose of 
section 5103(a) has been satisfied and notice under its 
provision is no longer applicable.  Because the veteran's 
claims have been granted, i.e., proven, and she was assigned 
initial disability ratings and initial effective dates, 
section 5103(a) notice is no longer applicable.  As a result, 
even if there was a notice error with respect to the duty to 
notify that occurred prior to the award of service connection 
and the assignment of disability ratings and effective dates, 
because the claims have already been proven and the purpose 
of section 5103(a) has been satisfied, that error would be 
nonprejudicial.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  She has not identified any additional 
evidence pertinent to the claim not already of record, or 
attempted to be located, or requested by VA.  There are no 
known additional records to obtain.  She did not request a 
hearing.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II. Increased Ratings

In a rating decision of September 2003, service connection 
was granted for cervical sprain and post-concussive 
headaches, effective August 20, 2002.  A noncompensable 
rating was assigned for both disabilities.  The veteran 
disagreed with the noncompensable ratings and the current 
initial appeal ensued.  By rating decision of February 2005, 
a 10 percent rating was granted for post-concussive 
headaches, effective from August 20, 2002.  By rating 
decision of February 2006, a 10 percent rating was granted 
for cervical sprain, effective from August 20, 2002.   These 
ratings have been in effect to this date.  


These are initial ratings from the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(Distinguishing between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition.  In the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  In every instance where 
the schedule does not provide a zero percent evaluation shall 
be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  




a.  Cervical sprain 

The veteran underwent VA examination in July 2003.  It was 
noted in the history that the veteran injured her back in a 
motor vehicle accident in June 2001.  She underwent physical 
therapy, was profiled and this was her only treatment.  She 
complained of pain originating in her neck and radiating down 
her back.  She complained of the inability to do heavy 
lifting, and pain with prolonged sitting or standing.  She 
related she does not use crutches, braces, or any corrective 
devices.  She denied any loss of bowel or bladder function.  
She did not take any medication for pain, she just dealt with 
it.  Physical examination revealed full range of cervical 
motion with flexion of 50 degrees, extension to 60 degrees, 
lateral flexion to 45 degrees, bilaterally, and rotation of 
80 degrees, bilaterally.  The pertinent assessment was 
cervical spine sprain with a normal MRI.  

VA outpatient treatment records show that the veteran was 
seen for physical therapy for neck pain.  In February 2004, 
she was seen with complaints of chronic recurrent cervical 
strain.  She was provided stretching exercises.  In 
February 2005, she was seen with neck pain.  She indicated 
that the pain was 5/10.  She was scheduled for physical 
therapy to include TENS trial and cervical traction trial if 
appropriate.  The assessment was cervicalgia.  

The veteran underwent VA examination purposes in July 2002.  
She reported ongoing problems with constant pain of 5/10 
severity.  She reported flare-ups with increased activity.  
Physical examination of the cervical spine revealed normal 
curvature with no tenderness to palpation of the cervical 
spine.  She had full range of motion of the cervical spine 
with flexion to 50 degrees, extension to 60 degrees, lateral 
flexion to 45 degrees, bilaterally, and rotation of 890 
degrees, bilaterally.  There was pain reported at extremes of 
range of motion tested, but there was no additional decreased 
range of motion with repetitive testing.  The pertinent 
assessment was cervical sprain.  

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although the 
new rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 30 percent evaluation if it is severe. 
38 C.F.R. § 4.71a, Diagnostic Code 5290.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or the combined range of motion of 
the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis;

A 30 percent rating for forward flexion of the cervical spine 
of 15 degrees or less; or favorable ankylosis of the entire 
cervical spine, 

A 40 percent rating for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire 
spine.

Normal forward flexion of the cervical spine is zero to 
45 degrees, extension of zero to 45 degrees, left and right 
lateral flexion is zero to 45 degrees, and left and right 
lateral rotation is zero to 80degrees.  Normal forward 
flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are 0 to 30 degrees and left and right lateral rotation are 0 
to 30 degrees.  The normal combined range of motion for the 
thoracolumbar spine is 240 degrees.

After a review of the medical evidence of record, the 
cervical spine disability warrants no more than the already 
established 10 percent rating.  

During this entire rating period, the veteran's medical 
evidence does show cervical strain but no evidence of 
arthritis.  There was no limitation of motion of the cervical 
spine and although she complained of pain on extremes of 
ranges of motion, and she received physical therapy for the 
cervical spine discomfort, the motion was never limited and 
she was able to cope with the pain in the cervical spine 
without medication.  Therefore, an initial rating in excess 
of 10 percent based upon limitation of motion is not 
warranted.  


b.  Post concussive headaches 

The veteran's post-concussive headaches have been evaluated 
as 10 percent disabling, under the provisions of 38 C.F.R. § 
4.124a, DC 8100-8045.  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  See 38 C.F.R. § 4.20 (2005).

Diagnostic Code 8100 applies specifically to migraine 
headaches, and rates as to the severity and frequency of 
attacks.  Brain disease due to trauma also deals with 
headaches as a complaint.  There are no other diagnostic 
codes which rate headaches.  The veteran has suggested no 
other diagnostic code, and the Board cannot identify any 
other diagnostic code that would be more appropriate to the 
veteran's diagnosed disability and his claimed symptoms.  
Therefore, the Board will evaluate the veteran's service-
connected tension headaches under Diagnostic Codes 8100-8045.

Under Diagnostic Code 8100, migraines with characteristic 
prostrating attacks occurring on an average once a month over 
the past several months warrant a 30 percent evaluation while 
migraine headaches with characteristic prostrating attacks 
averaging one in 2 months over the last several months 
warrant a 10 percent evaluation.  Migraine headaches 
manifested by less frequent attacks warrant a noncompensable 
evaluation.  

The rating formulation provided in Diagnostic Code 8100 is 
based entirely on the frequency of the headaches and the 
extent to which such headaches are prostrating.  While the 
veteran's post-concussive headaches occur frequently, there 
is nothing in the evidence that suggests that they are 
prostrating.  

Under Diagnostic Code 8045, brain disease due to trauma, 
purely subjective complaints such as headaches, dizziness, 
insomnia, etc., recognized as symptoms of brain trauma, will 
be rated as 10 percent and no more under Diagnostic Code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  

The veteran underwent VA examination in July 2003 and 
May 2005 for headaches.  Specifically, she made the same 
complaints, indicating that the headaches are frontal in 
nature, accompanied by nausea, occur two to three times per 
week, occur with bright spots, and last up to 12 hours.  They 
occur at the same level of frequency, but the level of 
intensity had increased by the May 2005 VA examination from 
8/10 in intensity to 10/10 in intensity.  She was also seen 
on an outpatient basis by VA in February 2005 and September 
2005 for the same complaints related to the headaches.  She 
indicated that she took Ibuprofen if necessary, for relief.  

After reviewing the evidence of record, the findings at no 
time during this rating period indicate that the veteran's 
headaches warrant an increased rating.  Although she 
maintains that her headaches occur two to three times per 
week, they are not prostrating.  Evidence of prostrating 
headaches occurring on average once a month over a period of 
several months, necessary for an increased rating, is not 
shown.  Therefore, an increased rating for chronic post-
concussive headaches is not warranted under Diagnostic Code 
8100.  

Furthermore, under Diagnostic Code 8045, the veteran warrants 
no more than 10 percent for headaches.  The veteran has 
headaches since her involvement in a motor vehicle accident 
in service.  In order for her to warrant more than a 10 
percent rating due to brain disease due to trauma, she would 
have to have a diagnosis of multi-fact dementia associated 
with brain trauma.  That has not been shown in the evidence 
of record.  Therefore, the veteran warrants no more than the 
already established 10 percent rating for headaches, most 
likely aligned with brain trauma from the motor vehicle 
accident sustained in service.  


ORDER

An increased initial rating for cervical sprain is denied.  

An increased initial rating for post-concussive headaches is 
denied.  


REMAND

Further development is necessary for the issues of an 
increased initial rating for thoracic and lumbar sprain with 
lumbosacral radiculopathy and service connection for speech 
and comprehension difficulties, post-concussive, and cervical 
dysplasia.  

Initially, as it relates to the issue of increased initial 
rating for thoracic and lumbar sprain with lumbosacral 
radiculopathy, it is important to note that there have been 
changes in the spine ratings since the implementation of this 
claim in September 2002.  Of import, is that the veteran's 
spinal condition for thoracic and lumbar sprain has been 
combined throughout the rating period.  However, prior to the 
change in spinal ratings, the diagnostic codes for thoracic 
and lumbar spines were separately rated disabilities.  Prior 
to September 26, 2003, the thoracic spine criteria were 
separate from the lumbar spine criteria.  Here either the old 
or new rating criteria may apply, although the new rating 
criteria are only applicable since their effective date.  
VAOPGCPREC 3-2000.  In order to give the veteran every 
opportunity to pursue her claim, she should be given the 
rating criteria for thoracic spine and lumbar spine 
separately in effect prior to September 26, 2003.  Therefore, 
she should have both disabilities separately rated.  

As for the veteran's claim for service connection for speech 
and comprehension difficulties, post-concussive, the veteran 
was scheduled for a VA neurological examination for this 
condition.  Upon reporting for her examination, it was 
determined by the parties that the veteran would be more 
appropriately scheduled for a VA psychiatric examination with 
neuropsychological testing.  It appears that the veteran's 
examination was scheduled four days later with a letter sent 
to her home informing her of the examination.  The record 
reflects that the veteran failed to report.  It is not clear 
from the record that the veteran received notification of the 
new examination within the time period to report.  In any 
event, it has been indicated that the veteran needs a 
psychiatric examination with neuropsychological testing in 
this regard to determine if she has a disability of speech 
and comprehension difficulties, post-concussive, due to an 
injury sustained during service.  Therefore, the veteran 
should be scheduled for a VA psychiatric examination to be 
evaluated for such possible disorder.  

Finally, the veteran has also applied for service connection 
for cervical dysplasia.  The RO has denied service connection 
for this claim indicating that cervical dysplasia is not an 
actual disability but a laboratory finding for which service 
connection cannot be granted.  However, cervical dysplasia 
has led to abnormal papa smears, abnormal cell development, 
and findings that have shown possible disability that may 
have resulted in a hysterectomy.  In any event, the veteran 
has a right to establish service connection for a disability 
shown through cervical dysplasia if such a disability exists.  
Therefore, since the veteran has been seen in February, 
March, and April 2004, regarding her recurrent high cervical 
dysplasia, and has undergone a colpscopy, and other surgical 
procedures, was referred by VA to an outside gynecological 
practice for consultation and most recently, her records show 
an indication that a hysterectomy has been scheduled or 
performed, it is important that the record reflect whether or 
not the veteran has a disability related to these 
gynecological findings and whether this is a result of a 
condition which had its onset in service.  All outside 
gynecological records should be obtained and after VA 
examination, an opinion should be provided.  




Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo VA 
psychiatric and neurological 
examinations.  All indicated studies, to 
include neuropsychological testing should 
be performed.  An opinion should be 
provided, indicating whether it is it is 
at least as likely as not that the 
veteran has claimed speech and 
comprehension difficulties, post-
concussive, and if she does, are they the 
result of a motor vehicle accident she 
was involved in service.  A rationale for 
any findings should be provided.  

2.  After obtaining an appropriate release 
of information from the veteran, the RO 
should obtain gynecological medical 
records from the veteran's private 
physicians, if any, to include the private 
gynecological consultation arranged by VA.  

3.  After obtaining such records, arrange for the 
veteran to 
undergo a VA gynecological examination.  All 
indicated studies should be performed.  The claims 
file must be made available 
to the examiner for review.  The examiner should 
opine
whether it is at least as likely as not that the 
veteran has a gynecological disability reflected by 
her high cervical
dysplasia, and if so, if this disability had its 
onset, as
evidenced by cervical dysplasia, in service.  A 
rationale
should be provided for any opinion rendered.

4.  Upon completion of the requested 
development above, the RO should 
readjudicate the claims on appeal, 
including consideration of the pre- and 
post-2002 and 2003 criteria for 
evaluating thoracic spine disorders.  If 
the decisions are adverse to the 
appellant, she and her representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal, and she should 
be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


